Case 1:17-cv-04706-DML-WCG Document 52 Filed 07/11/19 Page 1 of 17 PageID #: 395



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

  AMBER BRIDGES,                                 )
                                                 )
                            Plaintiff,           )
                                                 )
                       v.                        )      No. 1:17-cv-04706-DML-WCG
                                                 )
  CITY OF INDIANAPOLIS,                          )
                                                 )
                            Defendant.           )




             Order on Defendant’s Motion for Summary Judgment

                                         Introduction

        Plaintiff Amber Bridges worked in various capacities for the Marion Superior

  Court from December 2010 through May 11, 2017, when her employment was

  terminated. Her termination occurred after her superiors conducted an inquiry of

  various employees that was prompted by a complaint Ms. Bridges had brought to

  their attention—that another employee was the source of an odor within the office

  environs. Ms. Bridges asserts in this lawsuit that (a) her employer regarded the

  other employee as disabled and terminated Ms. Bridges’s employment because of

  her “association” with that employee and (b) her termination therefore violated the

  “association” discrimination provision of the Americans with Disabilities as

  Amended (“ADAAA”).
Case 1:17-cv-04706-DML-WCG Document 52 Filed 07/11/19 Page 2 of 17 PageID #: 396



        Defendant City of Indianapolis 1 has moved for summary judgment. For the

  reasons addressed below, the City’s motion is GRANTED.

                            Summary Judgment Standard

        Summary judgment is appropriate when there are no genuine disputes of

  material fact and the movant is entitled to judgment as a matter of law. Fed. R.

  Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The court views

  the facts and the reasonable inferences flowing from them in the light most

  favorable to the nonmovant. McConnell v. McKillip, 573 F. Supp. 2d 1090, 1097

  (S.D. Ind. 2008).

         A “material fact” is one that “might affect the outcome of the suit under the

  governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

  genuine issue of material fact exists if “there is sufficient evidence favoring the

  nonmoving party for a jury to return a verdict for that party.” Id. at 249. The party

  moving for summary judgment bears the initial burden to inform the district court

  of the basis for its motion and the evidence it believes demonstrates the absence of a

  genuine dispute of material fact. Celotex, 477 U.S. at 323. The nonmovant may not

  rest on her pleading but must “make a sufficient showing on [each] essential

  element of her case with respect to which she bears the burden of proof,” id. at 323,

  by designating “specific facts showing that there is a genuine issue for trial.” Id. at

  324. Disputes about irrelevant facts do not matter; only factual disputes that might




  1    The City’s summary judgment brief states that Ms. Bridges’s formal
  employer was the Marion Superior Court and not the City itself.
                                             2
Case 1:17-cv-04706-DML-WCG Document 52 Filed 07/11/19 Page 3 of 17 PageID #: 397



  affect the outcome of the suit in light of the substantive law will prevent summary

  judgment. Liberty Lobby, 477 U.S. at 248.

                                   Statement of Facts

        The designated admissible evidence, with all reasonable inferences drawn

  and evidentiary conflicts resolved in Ms. Bridges’s favor, reveals the following.

        Ms. Bridges was hired in December 2010 by the Marion Superior Court to

  work at the Arrestee Processing Center (“APC”). She generally worked the night

  shift, and her job included obtaining information from arrestees to assist in the

  development of a bonding recommendation, court reporting, updating case files in

  the court’s database system, and preparing files for the court. (Bridges Dep. Trans.,

  Dkt. 42-2, p. 4, lines 17-20, p. 5, lines 15-23, p. 6, lines 6-9). In early March 2016,

  Ms. Bridges was promoted as the new “Staff Lead” for the APC. Although Staff

  Lead was a non-management position and Ms. Bridges continued to perform her

  usual duties, the job as Staff Lead included leadership responsibilities, such as

  training new employees, helping to promote office efficiencies, working closely with

  the APC Director, and filling in for employees (whether day, night, or weekend

  shifts) who were absent from work because of sickness or vacation.

        As of this period, Ms. Bridges was considered an exceptional employee. She

  received very high marks in her June 2016 annual performance evaluation of her

  work as a bailiff and then Staff Lead for the APC in the preceding year and was

  assessed at the highest Outstanding level of 10, on a 1 to 10 scale, in nearly all

  performance categories. Her high level of job competence, dependability, and



                                              3
Case 1:17-cv-04706-DML-WCG Document 52 Filed 07/11/19 Page 4 of 17 PageID #: 398



  willingness to help while an APC bailiff were emphasized, and it was noted that the

  APC Staff Lead position was a natural progression for her because of her

  exceptional knowledge and skills as an APC bailiff. Her lowest score—a 7 out of

  10—was in the area of “judgment.” The evaluator explained that Ms. Bridges could

  improve on “setting better boundaries” with other APC bailiffs, should not

  “micromanage,” and should make better judgment calls in her new leadership role.

  (Dkt. 42-6 at pp. 2-5).

        In late July 2016, at the request of a supervisor for the Magistrate Court (a

  court that provided judicial functions in connection with arrestees within the

  Arrestee Processing Center), Ms. Bridges began also assisting from time to time

  with that court’s operations. (See July 26, 2016 email, Dkt. 42-7 at p. 2). When the

  APC group was fully-staffed for a particular shift—and Ms. Bridges therefore did

  not need to fill in for an absent employee—Ms. Bridges would move to the

  Magistrate Court staff’s area and assist its functions. The Magistrate Court staff

  worked a day shift, and Ms. Bridges began working in that staff’s office about once

  or twice per week until January 2017. In January 2017, Ms. Bridges was named

  the “Lead” for the Magistrate Court staff, in addition to continuing her duties as

  Staff Lead for the APC staff. Although not completely clear from the record, when

  Ms. Bridges was named Lead for the Magistrate Court staff in January 2017, her

  base of operations moved to the Magistrate Court staff’s room.

        An employee named Ms. McRoy—the person about whom Ms. Bridges

  brought complaints to the attention of her superiors—began working for the



                                            4
Case 1:17-cv-04706-DML-WCG Document 52 Filed 07/11/19 Page 5 of 17 PageID #: 399



  Magistrate Court on September 6, 2016. The Magistrate Court staff (generally five

  people) had their work desks in one office space that they shared with two clerks for

  the court. Their five desks were in two rows. Ms. Bridges’s desk was in the row of

  three and she sat in the middle desk in front of Ms. McRoy’s desk.

        Ms. Bridges thought there was a foul odor in the Magistrate Court’s staff’s

  work room that she noticed every time she worked in that office. She did not know

  where the odor was coming from, but one of the employees kept air freshener in her

  desk and “it would be like, ‘What’s that smell?’ and then the spray would come out

  just to clear it up.” (Bridges Dep., p. 28, lines 23-25). Some time in late 2016—

  maybe November or December—Ms. Bridges reached the conclusion that Ms.

  McRoy was the source of the smell because she perceived that the office did not

  smell if Ms. McRoy was not there and the smell was more pronounced when Ms.

  McRoy came to Ms. Bridges’s desk or reached over it. (Id., p. 32, lines 18-23).

        Eventually, Ms. Bridges decided to report the issue to her superior, Angela

  Biddle, who supervised the Magistrate Court staff. The record is inconsistent about

  when this happened. Ms. Bridges testified in her deposition that she reported the

  issue to Ms. Biddle in December 2016, but Angela Biddle testified by affidavit that

  this occurred in April or early May 2017. Ultimately, the date is not material. The

  record is consistent that—whenever it happened—Ms. Bridges made an

  appointment with Ms. Biddle and told her that there was an unbearable odor, the

  staff had all complained about it, and there was a consensus that Ms. McRoy was

  the source. Ms. Biddle told Ms. Bridges that she needed to ask her superior (Paige



                                            5
Case 1:17-cv-04706-DML-WCG Document 52 Filed 07/11/19 Page 6 of 17 PageID #: 400



  Bova Kervan, the Chief Operations Officer for the Marion Superior Court) how to

  handle the situation. Ms. Biddle then reported back to Ms. Bridges after discussing

  it with Ms. Bova Kervan “that there was nothing that we could really do about it

  because it could be a health issue, and that could come off as discrimination and it

  was something that they couldn’t have from the court.” (Bridges Dep., p. 46, line 20

  to p. 47 line 1).

         Ms. Bridges addressed the odor issue by bringing a scent-warmer to the

  office—a device that heats scented wax and fills the air with that scent. (Id., p 47,

  lines 10-24). She put it on her desk, took votes about which scents she should buy,

  and she and others in the office (but not Ms. McRoy) would bring in scents and add

  a new wax scent each day. (Id., p. 49, line 19 to p. 50, line 7).

         Ms. Biddle did not do nothing about Ms. Bridges’s odor complaint, however.

  At the direction of the Chief Operations Officer (Ms. Bova Kervan), Ms. Biddle

  conducted an investigation and reported back to Ms. Bova Kervan. (Biddle Aff.,

  Dkt. 37-2, ¶¶ 7-18; Bova Kervan Aff., ¶¶ 5-11). Ms. Biddle interviewed various

  employees and then met with Ms. McRoy. She reported to Ms. Bova Kervan that

  two of the Magistrate Court staff employees who shared the same office with Ms.

  Bridges and Ms. McRoy said that there was an odor at times in the office, but it

  wasn’t significant. 2 Ms. Biddle visited Ms. McRoy at her desk on two occasions but




  2     Ms. Bridges misstates the record about Ms. Biddle’s inquiry of these two staff
  employees. She says that Ms. Biddle asked the staff members about “McRoy and
  her odor directly and specifically,” but there’s no evidence of that. The affidavit
  testimony recites that Ms. Biddle was told by the staff members that there was an
                                              6
Case 1:17-cv-04706-DML-WCG Document 52 Filed 07/11/19 Page 7 of 17 PageID #: 401



  did not notice an odor coming from her. Ms. Biddle then sat with Ms. McRoy during

  a court session and did not notice an odor coming from her. (Biddle Aff., ¶¶ 8-9).

  Ms. Bova Kervan also had an in-person conversation with Ms. McRoy, and she too

  did not notice an odor coming from Ms. McRoy. (Bova Kervan Aff., ¶10). Both Ms.

  Bova Kervan and Ms. Biddle concluded that there was no odor from Ms. McRoy and

  decided that issue did not need to be further pursued. (Biddle Aff., ¶ 11; Bova

  Kervan Aff., ¶ 11).

         During Ms. Biddle’s investigative interviews with employees, she was given

  information about Ms. Bridges’s conduct. Two employees within the Magistrate

  Court staff, including Ms. McRoy, reported that they felt harassed or intimated by

  Ms. Bridges because Ms. Bridges would call attention to any errors they made, roll

  her eyes, and make “indirect” comments about them to other employees. (Biddle,

  Aff., ¶ 17; McRoy Aff., ¶ 11; May 10, 2017 email, Dkt. 42-13). Employees told Ms.

  Biddle that when Ms. McRoy would enter the Magistrate Court staff office space,

  Ms. Bridges would announce that she needed to turn on the air freshener. (Biddle

  Aff., ¶ 15).

         Staff members within the APC, for which Ms. Bridges was also “Team Lead,”

  complained that Ms. Bridges had not been providing proper training (one of her job

  responsibilities) and because they were too intimidated to ask questions of her, they

  looked to each other for answers instead of asking Ms. Bridges. (Biddle Aff., ¶ 18;




  odor in the office but it was “nothing significant.” There is no testimony that Ms.
  Biddle asked these employees about Ms. McRoy “directly” or “specifically.”
                                            7
Case 1:17-cv-04706-DML-WCG Document 52 Filed 07/11/19 Page 8 of 17 PageID #: 402



  Bova Kervan Aff., ¶ 18)). Ms. Biddle and Ms. Bridges also spoke with a person who

  worked as a Victim Advocate (“VA”) staff member. The VA employee reported that

  she had had a heated dispute with Ms. McRoy and that while Ms. Bridges—who

  was Team Lead—engaged in private text communications with the VA staff

  member about the situation, she had never alerted any management personnel

  about the matter. (Id., ¶ 16; Bova Kervan Aff., ¶17).

        After receiving the above information about Ms. Bridges’s work conduct, Ms.

  Bova Kervan decided to terminate Ms. Bridges’s employment on May 11, 2017.

  (Bova Kervan Aff., ¶ 19). Ms. Bova Kervan and Ms. Biddle met with Ms. Bridges on

  that date, presented her with a “Corrective Action Record” that outlined the reasons

  for her termination, and described those reasons to Ms. Bridges. (Bova Kervan Aff.,

  ¶ 20-21 and Dkt. 37-4 at pp. 5-6). The Corrective Action Record recounts the above-

  described conduct and the conclusion that the behavior was unprofessional and

  unacceptable for an employee, and particularly one in a leadership role. (See Dkt.

  37-4). Ms. Bridges refused to sign the document. Within a week of her termination,

  Ms. Bridges asked for a letter of recommendation (May 17, 2017 email, Dkt. 42-14),

  but there is no record evidence that one was provided or if so, its contents. 3

        Ms. McRoy continued to work as a bailiff for the Magistrate Court until July

  8, 2017, when she took a different job with the City of Indianapolis that lasted until



  3      Ms. Bridges misstates the contents of this May 17, 2017 email. She describes
  the email as Ms. Bova Kervan’s “offer to provide” a recommendation letter. The
  email—written by Ms. Biddle to Ms. Bova Kervan—states that Ms. Bridges “would
  like for [Ms. Bova Kervan] to give her a recommendation letter like we discussed
  yesterday.”
                                             8
Case 1:17-cv-04706-DML-WCG Document 52 Filed 07/11/19 Page 9 of 17 PageID #: 403



  September 2018, when she left City employment to work in the private sector.

  (McRoy Aff., ¶¶ 1-3, Dkt. 37-1). Ms. McRoy never had a physical or mental

  impairment that substantially limited her personal life or ability to do her job and

  never considered herself to be disabled. (Id., ¶ 4). She never suffered from a body

  odor problem. (Id.¸¶ 9). She never asked for any work accommodation related to

  any disability and she did not feel she was treated by her supervisors as if she had a

  disability. (Id., ¶¶ 4, 9-10). Her personnel records contain no indication that she

  suffered from a disability. (Bova Kervan Aff., ¶ 13).

        During Ms. McRoy’s and Ms. Bridges’s overlap in employment, they were not

  social friends. While they sometimes went together to a nearby market to grab food

  for lunch and sometimes engaged in small-talk, Ms. Bridges agrees that Ms. McRoy

  did not discuss any personal, or even work, issues with her. (Bridges Dep., p. 34,

  lines 20-23). Ms. McRoy was not part of an office GroupChat that had been started

  when some employees, including Ms. Bridges, were organizing an after-work get-

  together and which was used to text about Ms. McRoy’s alleged odor problem.

  (Bridges Dep., p. 44). Though Ms. Bridges often tried to get her work colleagues to

  socialize together after work, Ms. McRoy never joined in, which displeased Ms.

  Bridges. (McRoy Aff., ¶ 6). Ms. McRoy believed Ms. Bridges did not like her, and

  she found Ms. Bridges difficult to work with. (McRoy Aff., ¶ 5).

        Neither Ms. Biddle (Ms. Bridges’s and Ms. McRoy’s supervisor) nor Ms. Bova

  Kervan (the Chief Operations Officer), who were involved in the decision-making

  process to terminate Ms. Bridges’s employment, knew of any relationship between



                                            9
Case 1:17-cv-04706-DML-WCG Document 52 Filed 07/11/19 Page 10 of 17 PageID #: 404



  Ms. Bridges and Ms. McRoy other than that they both worked for the court. (Biddle

  Aff., 14; Bova Kervan Aff., ¶ 15).

                                          Analysis

  I.     The ADAAA prohibits associational discrimination.

         As noted at the outset, Ms. Bridges contends that her firing violated the

  “associational” discrimination provision of the Americans with Disabilities Act, as

  amended. Under the Act, a “covered entity” (the defendant does not contest it is a

  covered entity) cannot “discriminate against a qualified individual on the basis of

  disability in regard to . . . [the] discharge of employees. . . .” 42 U.S.C. § 12112(a).

  The “associational” provision is contained in Section 12112(b)(4) and provides that

  the phrase “discriminate against a qualified individual on the basis of disability”

  includes “excluding or otherwise denying equal jobs or benefits to a qualified

  individual because of the known disability of an individual with whom the qualified

  individual is known to have a relationship or association.” Thus, as provided by the

  EEOC’s regulations, an employer may not “exclude or deny equal jobs or benefits, or

  otherwise discriminate against, a qualified individual because of the known

  disability of an individual with whom the qualified individual is known to have a

  family, business, social or other relationship or association.” 29 C.F.R. § 1630.8.

         This associational discrimination provision has been rarely litigated (the

  Seventh Circuit appears to have addressed claims under this provision only three




                                              10
Case 1:17-cv-04706-DML-WCG Document 52 Filed 07/11/19 Page 11 of 17 PageID #: 405



  times4), but its purpose is to protect employees from adverse employment actions

  that are based on unfounded assumptions about the needs of a disabled person.

  Magnus v. St. Mark United Methodist Church, 688 F.3d 331, 336-37 (7th Cir. 2012).

  As the Seventh Circuit has explained (and other circuit courts of appeal concur),

  “[t]hree types of situations” are “within the intended scope” of the associational

  discrimination provision. Larimer v. IBM Corp., 370 F.3d 698, 700 (7th Cir. 2004).

  Each type is indicative of an employer’s bias or prejudice against the needs of

  disabled persons which leads to an employment punishment against a non-disabled

  employee who has a close association with the disabled person. The Seventh Circuit

  has described the three situations within the associational provision as follows:

        We’ll call [the three situations] “expense,” “disability by association,”
        and “distraction.” They can be illustrated as follows: an employee is
        fired (or suffers some other adverse personnel action) because
        (1) (“expense”) his spouse has a disability that is costly to the employer
        because the spouse is covered by the company’s health plan;
        (2a) (“disability by association”) the employee’s homosexual companion
        is infected with HIV and the employer fears that the employee may
        also have become infected, through sexual contact with the companion;
        (2b) (another example of disability by association) one of the
        employee’s blood relatives has a disabling ailment that has a genetic
        component and the employee is likely to develop the disability as well
        (maybe the relative is an identical twin);
        (3) (“distraction”) the employee is somewhat inattentive at work
        because his spouse or child has a disability that requires his attention,
        yet not so inattentive that to perform to his employer’s satisfaction he
        would need an accommodation, perhaps by being allowed to work
        shorter hours. The qualification concerning the need for an
        accommodation (that is, special consideration) is critical because the
        right to an accommodation, being limited to disabled employees, does
        not extend to a nondisabled associate of a disabled person.


  4     See Larimer v. IBM Corp., 370 F.3d 698 (7th Cir. 2004) (its first case,
  according to the court); Dewitt v. Proctor Hosp., 517 F.3d 944 (7th Cir. 2008), and
  Magnus v. St. Mark United Methodist Church, 688 F.3d 331 (7th Cir. 2012).
                                            11
Case 1:17-cv-04706-DML-WCG Document 52 Filed 07/11/19 Page 12 of 17 PageID #: 406




   Larimer, 370 F.3d at 700.

        Thus, under a McDonnell Douglas framework, there must be evidence (or

  reasonable inferences therefrom) that Ms. Bridges (1) was qualified to do her job; (2)

  was subjected to an adverse employment action; (3) was known by the defendant

  employer at the time to have a relative or associate with a disability; and (4) “her

  case falls into one of the three relevant categories of expense, distraction, or

  association.” Magnus, 688 F.3d at 336-37. Further, as the three categories

  themselves indicate and anti-discrimination law requires, there must be some

  evidence of causation—a showing that “it is more likely than not the employer took

  the adverse action because” of the disability of the person with whom the employee

  had a relationship or association. Id. at 337.

        The City/Marion Superior Court accepts for purposes of summary judgment

  that Ms. Bridges was qualified to do her job and was subjected to an adverse

  employment action—she was fired. It contests, however, that (a) Ms. McRoy had a

  disability, (b) Ms. Bridges had the requisite association with Ms. McRoy, and (c) any

  of the relevant categories of associational discrimination exists under the facts. The

  court addresses these matters in turn below.

  II.   There is insufficient evidence on which a jury could decide
        that Ms. McRoy was disabled.

        As the statute provides, the ADAAA’s prohibition against discrimination

  because of an employee’s association with a disabled person requires the employer

  to know of the disability. Ms. Bridges concedes that there is no evidence that Ms.



                                             12
Case 1:17-cv-04706-DML-WCG Document 52 Filed 07/11/19 Page 13 of 17 PageID #: 407



  McRoy was disabled or had a record of being disabled. She posits, however, that the

  City/Superior Court “regarded” Ms. McRoy as being disabled, and that that’s good

  enough. As provided by the EEOC’s regulations, a person is disabled within the

  meaning of the statute if she is “regarded as” having a physical or mental

  impairment, meaning that the employer perceived the person to suffer from a

  physical or mental impairment that is not both “transitory” and “minor.” 29 C.F.R.

  § 1630.2(g)(iii). While “minor” is not defined by the regulations, a “transitory”

  impairment is one that lasts or is expected to last six months or less. 29 C.F.R. §

  1630.2(f). It is not necessary to show that the employer believed that the

  impairment substantially limited one or more of the person’s major life activities.

  29 C.F.R. § 1630.2(j)(2).

        The entire basis for Ms. Bridges’s contention that the defendant

  regarded Ms. McRoy as disabled is her own deposition testimony about what

  Ms. Angela Biddle told her after she first spoke with Ms. Paige Bova Kervan

  about how to handle Ms. Bridges’s complaint that Ms. McRoy exuded an odor.

  Ms. Bridges testified:

        Angie [Biddle] told me that after her conversation with Paige [Bova
        Kervan] that there was nothing that we could really do about it
        because it could be a health issue, and that could come off as
        discrimination, and it was something that they couldn’t have from the
        court. So it was kind of just left alone.

  (Bridges Dep. at p. 46, line 22 to p. 47, line 2). That Ms. Bridges was told an

  “unbearable” odor from an employee about which she complained (and asserted was

  a common complaint among the Magistrate Court staff) should be left alone because



                                            13
Case 1:17-cv-04706-DML-WCG Document 52 Filed 07/11/19 Page 14 of 17 PageID #: 408



  there could be a health issue is not enough evidence to permit a reasonable jury to

  conclude that Ms. McRoy was regarded by her employer as disabled.

        The undisputed evidence shows that the employer—through Ms. Biddle and

  Ms. Bova Kervan—then investigated Ms. Bridges’s odor complaint. The employer

  had not previously perceived that Ms. McRoy had any odor or that she suffered from

  any medical impairment—minor, major, transitory, or otherwise—that caused an

  odor. Instead, for the purpose of deciding how Ms. Bridges’s concern (and that of

  other co-workers, according to Ms. Bridges) might be addressed, Ms. Biddle and Ms.

  Bova personally met with Ms. McRoy on separate occasions, and neither one of

  them detected an odor coming from Ms. McRoy. 5 There is no evidence contradicting

  their affidavit testimony that after these in-person encounters with Ms. McRoy, Ms.

  Biddle and Ms. Bova Kervan concluded that there simply was no odor coming from

  Ms. McRoy.

        Summary judgment in favor of the defendant is therefore appropriate

  because, on this record, no reasonable jury could decide that the City/Superior

  Court regarded Ms. McRoy as disabled when the decision was made to terminate

  Ms. Bridges’s employment. In addition, as discussed below, summary judgment is



  5       Ms. Bridges makes a lengthy argument that Ms. Biddle’s and Ms. Bova
  Kervan’s meetings with Ms. McRoy to determine whether there was an odor
  violated a regulation prohibiting employers from conducting medical examinations
  or inquiring whether an employee is disabled unless the examination or inquiry is
  justified by job duties or business necessity. See Dkt. 41 at pp. 12-15. To the extent
  this regulation has any connection to this case, there is no evidence of any medical
  examination or an inquiry to Ms. McRoy or anyone else whether Ms. McRoy suffers
  from any medical impairment. Rather, Ms. Biddle and Ms. Bova Kervan sought to
  determine whether Ms. McRoy had any odor issue at all.
                                            14
Case 1:17-cv-04706-DML-WCG Document 52 Filed 07/11/19 Page 15 of 17 PageID #: 409



  warranted on another, independent ground—the lack of evidence that Ms. Bridges

  had an “association” with Ms. McRoy as contemplated by the ADAAA.

  III.   No reasonable jury could find that Ms. Bridges had an “association”
         with Ms. McRoy.

         Ms. Bridges’s “association” with Ms. McRoy was as a co-worker only—and not

  a close one at that. They are not related. They were not friends. They did not

  socialize outside the work environment. Ms. McRoy declined to attend any after-

  work staff get-togethers that Ms. Bridges championed. Ms. McRoy was not a

  member of the office staff GroupChat. Their level of any socialization was very

  limited. According to Ms. Bridges herself, she and Ms. McRoy walked to grab lunch

  at a local market a few times only during the approximate eight months that Ms.

  McRoy worked in the Magistrate Court office with Ms. Bridges. Ms. McRoy engaged

  in basic “small talk” with Ms. Bridges, but they didn’t discuss personal, or even

  work, issues. Ms. McRoy believed that Ms. Bridges did not like her. And there is no

  evidence to contradict the affidavits of Ms. Biddle and Ms. Bova Kervan that they

  knew of no association or relationship between Ms. Bridges and Ms. McRoy other

  than that they both worked for the court.

         Ms. Bridges has not cited a single authority that would permit a conclusion

  that this kind of superficial connection to a co-worker is an “association with a

  disabled person” protected under the ADAAA’s anti-disability discrimination

  provisions. All of the cases cited by the parties concern either familial relationships

  or associations characterized by a level of protective, caring bond between the




                                            15
Case 1:17-cv-04706-DML-WCG Document 52 Filed 07/11/19 Page 16 of 17 PageID #: 410



  employee and the disabled person. 6 That is not surprising given that the very

  purpose of the associational discrimination rubric is to guard against disability

  discrimination against an employee, not because of the employee’s own disability,

  but because of the employee’s close connection with someone else that the employer

  knows to be disabled. Indeed, in this case where the alleged disabled “associate” is

  herself an employee, if the employer really harbored and acted on disability

  discriminatory animus, one would expect that any adverse employment action

  would have been visited on the alleged disabled person. But on this record, the

  overwhelming evidence establishes that the employer believed Ms. Bridges to be

  someone who harassed Ms. McRoy (and intimidated others); she was not a

  protector.

         There is no evidence upon which a jury could conclude that any of the three

  situations that fit the associational provision of the ADAAA existed. See Larimer,

  370 F.3d at 700. The “expense” situation does not fit, and Ms. Bridges does not



  6      E.g., Larimer, 370 F.3d 698 (7th Cir. 2005) (children); Magnus, 688 F.3d 331
  (7thCir. 2012) (child); Dewitt, 517 F.3d 944 (7th Cir. 2008) (spouse); Erdman v.
  Nationwide Ins. Co., 582 F.3d 500 (3rd Cir. 2009) (child); Leavitt v. SW & B Const.
  Co., 766 F. Supp. 2d 263 (D. Maine 2011) (spouse); Pollere v. USIG Pennsylvania,
  Inc., 136 F. Supp. 3d 680 (E.D. Pa. 2015) (spouse); Haire v. BIOS Corp., 2009 WL
  484207 (N.D. Okla. Feb. 26, 2009) (employee worked as a “companion” to persons
  with development disabilities); Tyson v. Access Services, 158 F. Supp. 3d 309 (E.D.
  Pa. 2016) (employee’s job was to arrange services for disabled clients, with whom
  she claimed an “association”); Valenti v. Massapequa Union Free School Dist., 2006
  WL 2570871 (E.D.N.Y. Sept. 5, 2006) (employee was special education teacher and
  claimed “association” with the students for whom he advocated services); Colon v.
  San Juan Marriott Resort and Stellaris Casino, 600 F. Supp. 2d 295 (D. Puerto Rico
  2008) (spouse); Barker v. International Paper Co., 993 F. Supp. 10 (D. Maine 1998)
  (spouse); Oliveras-Sifre v. Puerto Rico Dep’t of Health, 214 F.3d 23 (1st Cir. 2000)
  (employee was advocate for AIDS patients).
                                            16
Case 1:17-cv-04706-DML-WCG Document 52 Filed 07/11/19 Page 17 of 17 PageID #: 411



  argue it does. The “disability by association” situation does not fit, and Ms. Bridges

  does not argue it does. And the “distraction” situation does not fit either. While

  Ms. Bridges may have made herself distracted because she believed Ms. McCoy had

  an odor problem, Ms. Bridges was not responsible for any care or tending to Ms.

  McCoy.

        At bottom, there is simply nothing in the record that would allow a jury to

  conclude that Ms. Bridges’s employment was terminated because the City/Superior

  Court harbored some discriminatory animus against disabled persons that it visited

  on Ms. Bridges. The defendant is therefore entitled to summary judgment.

                                       Conclusion

        For the foregoing reasons, the defendant’s motion for summary judgment

  (Dkt. 36) is GRANTED. Judgment will be entered by a separate order.

        So ORDERED.


        Dated: July 11, 2019                 ____________________________________
                                                Debra McVicker Lynch
                                                United States Magistrate Judge
                                                Southern District of Indiana



  Distribution:

  All ECF-registered counsel of record by email through the court’s ECF system




                                            17
